Filed 5/24/21
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                        (San Joaquin)
                                              ----




    THE PEOPLE,                                                  C088852

                  Plaintiff,                            (Super. Ct. No. MAN-CR-FE-
                                                              2017-00010388)
          v.

    LUIS CARLOS AGUIRRE,

                  Defendant and Respondent;

    STATE DEPARTMENT OF STATE HOSPITALS,

                  Objector and Appellant.

    [And 50 other cases.*]



* People v. Avila (Nos. LOD-CR-FE-2017-0013589, MAN-CR-FE-2017-0015474);
People v. Ayala (No. STK-CR-FE-2017-0012142); People v. Barrales (No. STK-CR-FE-
2016-0016094); People v. Benipal (Nos. MAN-CR-FE-2015-0016626, MAN-CR-MI-
2015-0004023, MAN-CR-MDV-2016-0014533, MAN-CR-MI-2015-0003729); People v.
Black (No. MAN-CR-FECOD-2016-0012243); People v. Brown (No. STK-CR-FER-
2017-0008439); People v. Caporusso (No. LOD-CR-FE-2018-0000639); People v.
Carpenter (No. STK-CR-FER-2018-0002839); People v. Catalano (Nos. MAN-CR-FE-

                                               1
      APPEAL from the omnibus order for sanctions of the Superior Court of San
Joaquin County, Richard A. Vlavianos, Judge. Affirmed.

      Xavier Becerra, Attorney General, Cheryl L. Feiner, Senior Assistant Attorney
General, Gregory D. Brown, Supervising Deputy Attorney General, Darrell W. Spence
and Kevin L. Quade, Deputy Attorneys General, for Objector and Appellant.


      Diane Nichols, under appointment by the Court of Appeal, for Defendants and
Respondents.


       The State Department of State Hospitals (Department) oversees state hospitals that
provide treatment to individuals facing criminal charges who are found incompetent to
stand trial (IST). In separate criminal cases, the trial court found 37 defendants IST and
ordered the Department to admit them within 60 days of the receipt of an informational
packet. The Department failed to timely admit 31 of the 37 defendants. These



2017-0015001, MAN-CR-FE-2017-0006107, MAN-CR-FE-2014-0000622, MAN-CR-
FE-2015-0002368); People v. Chum (No. STK-CR-FE-2017-0013624); People v.
Crenshaw (No. STK-CR-FE-2016-0015271); People v. Crites (No. STK-CR-FER-2017-
0004240); People v. Davis (No. MAN-CR-FE-2017-0010360); People v. Day (No. STK-
CR-FE-2016-0013228; People v. Edwards (No. STK-CR-FE-2016-0007645); People v.
Furgerson (No. STK-CR-FE-2016-0009675); People v. Garduno (No. MAN-CR-FE-
2017-0013068); People v. George (No. STK-CR-FE-2016-0006472); People v. Glass
(No. MAN-CR-FE-2015-0002266); People v. Guilford (No. STK-CR-FE-2016-
0010040); People v. Harris (No. STK-CR-FER-2017-0005289); People v. Jackson (No.
STK-CR-FE-2017-0013355); People v. Johnson (No. STK-CR-FER-2016-0016043);
People v. Lott (Nos.STK-CR-FER-2017-0005145, STK-CR-FE-2016-0016085);
People v. McDonald (No. STK-CR-FE-COD-2015-0007343); People v. Moppins (No.
STK-CR-FER-2016-0002241); People v. Nawabi (Nos. MAN-CR-FE-2017-0000935,
MAN-CR-FE-2016-0000465, MAN-CR-FE-2014-0000414, MAN-CR-FE-2014-
0000684, MAN-CR-FE-2018-0002301); People v. Newton (Nos. STK-CR-FE-2013-
0007996, STK-CR-FE-2016-0013154); People v. Palma (No. STK-CR-FE-2016-
0015091); People v. Poindexter (STK-CR-FE-2017-14999); People v. Ramirez (Nos.
STK-CR-FDV-2017-0013745, STK-CR-FDV-2017-0003906); People v. Riberal (No.
STK-CR-FER-2018-000785); People v. Steeley (No. STK-CR-FDV-2018-0002926);
People v. White (No. STK-CR-FE-2016-0015469); People v. Wilhite (No. STK-CR-FER-
2016-0014229); and People v. Williams (No. STK CR-FE-2017-0015101).

                                             2
defendants separately sought sanctions against the Department pursuant to Code of Civil
Procedure section 177.5, claiming violation of the court’s order.1 The trial court found
the Department in violation of the order, and imposed monetary sanctions pursuant to
section 177.5, which provides in relevant part: “A judicial officer shall have the power to
impose reasonable money sanctions . . . for any violation of a lawful court order by a
person, done without good cause or substantial justification. . . . For the purposes of this
section, the term ‘person’ includes a witness, a party, a party’s attorney, or both.”
        The Department appeals. It contends the trial court was not authorized to impose
sanctions against it under section 177.5. Additionally, it claims good cause or substantial
justification for violating the order even assuming the court could impose sanctions under
section 177.5. We disagree with the Department’s arguments and affirm.
                              FACTS AND PROCEEDINGS
        Statutory Background
        A court may not try or sentence a defendant in a criminal proceeding while the
defendant is incompetent. (Pen. Code, § 1367, subd. (a).) If there is a doubt as to the
defendant’s competency to stand trial, criminal proceedings are suspended, and the
defendant’s mental competence is determined in a hearing. (Id., § 1368, subds. (a)-(c).)
The Department has no role in competency proceedings and does not receive prior notice
of them. (Id., §§ 1367-1370.)
        If the defendant is found IST, the court shall commit the defendant to the
Department. (Pen. Code, § 1370, subd. (a)(5).) Prior to the defendant’s admission, the
court must provide the Department with a “1370 packet,” which includes copies of the
commitment order, criminal history information, arrest reports, psychiatric examination
reports, and medical records. (Id., § 1370, subd. (a)(3).) The Department uses the




1   Further undesignated statutory references are to the Code of Civil Procedure.

                                              3
information in the packet to determine the appropriate placement for the defendant. (Id.,
§ 1370, subd. (a)(2)(A).) The Department generally admits each individual according to
the date the court committed the defendant to the Department. (Regs., tit. 9, § 4710,
subd. (a).)
       There is no statutory requirement setting a deadline for admission of an IST
defendant to the Department after issuance of a commitment order. However, the
Department is required to report the defendant’s progress toward recovery to the court
within 90 days of commitment. (Pen. Code, § 1370, subd. (b)(1).) Until the court
declares the defendant restored to competency, the underlying criminal proceeding is
suspended. (Id., § 1370, subd. (a)(1).)
       Increase in IST Defendant Referrals
       Referral rates of IST defendants to the Department have substantially increased
since 2013, and the Department’s admissions have increased since 2010. Each state
hospital overseen by the Department has reached its capacity, resulting in a waitlist for
admission to a state hospital. As of August 13, 2018, the waitlist for admission to a state
hospital, a jail-based competency treatment program, or the admission, evaluation, and
stabilization center included 754 patients.
       Between February 2014 and August 2018, the Department increased its total IST
defendant capacity by 677 beds, and the Department has taken steps to improve the
efficiency of the systems for placing and admitting IST defendants to maximize the
utilization of available treatment beds. The 2018-2019 Governor’s Budget also included
additional funding for pretrial diversion programs aimed toward decreasing IST
defendant referrals to the Department.
       Procedural Background
       Between September 2016 and May 2018, 37 defendants facing charges in
unrelated criminal cases were found IST by the Superior Court of San Joaquin County
under Penal Code section 1370. Each defendant was referred to the Community Program

                                              4
Director, San Joaquin County Mental Health, for a placement report and
recommendations. The trial court ordered each defendant committed to the Department
within approximately 60 days of receipt of the commitment packet from the court and the
San Joaquin County Sheriff, and it ordered the sheriff to deliver each defendant to the
Department.2 The court also ordered the Department to provide its 90-day report on
specific dates, typically approximately 90 days from the date of the order. The court’s
order did not mention or account for the waitlist for admission to state hospitals. The
Department was not a party to the competency proceedings, and the record does not
reflect that the Department was aware of the proceedings before receiving the subject
commitment orders.
       From January to June 2018, each defendant filed a request for section 177.5
sanctions against the Department. The requests alleged the Department failed to comply
with the trial court’s order to admit each defendant on a timely basis and requested that
the court issue an order to show cause why sanctions should not be imposed. The court
issued the order to show cause.
       The Department filed a motion to dismiss the orders to show cause; it argued the
court had no authority to issue sanctions against the Department under section 177.5
because the statute only permits sanctions against a witness, a party, or a party’s attorney,
and the Department did not fall within any of those categories.
       At the first hearing on the sanctions, the trial court heard argument as to all
defendants and determined the Department could be sanctioned under section 177.5. The
court found that the Department’s statutory obligation to provide information to the court
following commitment made the Department a witness to the proceedings. The court
also found the Department “borders on becoming a party” following the commitment



2The trial court ordered that the defendant be admitted by a specific date in each case,
which varied slightly.

                                              5
proceedings due to the Department’s statutory obligations. Even if the Department were
neither a witness nor a party, the court found the Department was “intended to be
included in [section] 177.5.”
       The trial court found the Department had violated its orders except as to four
defendants who had been timely admitted, and set a second hearing. At the second
hearing, the court imposed sanctions against the Department in the amount of $500 for
each defendant admitted from 61 to 75 days after the date of providing the Penal Code
section 1370 packet, $1,000 for each defendant admitted between 76 and 90 days after
providing the packet, and $1,500 for each defendant admitted more than 90 days after
providing the packet.
       The trial court subsequently issued an omnibus order imposing sanctions. The
total amount of sanctions was $34,000 in 31 of the 37 matters. The court reiterated its
conclusion that the Department could be sanctioned under section 177.5 because the
Department is “at least a real party in interest” and a witness within the meaning of
section 177.5.
       The trial court rejected the Department’s claims that lack of funding and bed space
constituted good cause or substantial justification for its failure to comply with the
court’s orders. The court recognized the Department is an agency of the State of
California, and any lack of funding is a conscious budgetary decision made by the State.
The court also rejected the Department’s argument its efforts to solve the problem of the
delay in admission constitutes good cause or substantial justification for violating the
court’s order. The court noted the Department’s ongoing efforts do not help the
individuals whose due process rights the Department already violated, and despite the
Department’s ongoing efforts, admission delays are only slightly improved. Indeed, the
court noted: “The Department touts improvements but the fact remains that as of the date
of this order most defendants are waiting well beyond the 60 day order (from the
providing of the packet); and do not have a meaningful report within the time period

                                              6
mandated by Penal Code [s]ection 1370. The Department continues to violate nearly
every 60-day admit-by order set by the Court, and Penal Code [s]ection 1370, by a
considerable margin.”
       The Department timely appeals from the court’s order.
                                       DISCUSSION
                                               I
                             Sanctions Against the Department
       The Department asserts the trial court was not authorized to impose sanctions
against it under section 177.5, because it was not a “person” within the meaning of the
statute and, alternatively, that there was good cause for its failure to obey the order.
       The Department emphasizes that the statute defines the “person” who may be
sanctioned as “includ[ing] a witness, a party, a party’s attorney, or both” and contends the
plain language and legislative history of section 177.5 demonstrate the statute was
therefore intended to authorize sanctions only against witnesses, parties, and parties’
attorneys. The Department contends it played none of these roles in this case.
       The Department raised almost identical arguments in two recent cases, which were
rejected by the Court of Appeal, First Appellate District, Division Four, in People v.
Hooper (2019) 40 Cal.App.5th 685 (Hooper) and by the Court of Appeal, Second
Appellate District, Division One, in People v. Kareem A. (2020) 46 Cal.App.5th 58
(Kareem A.). As we will explain, we agree with the conclusions reached in those cases.
       A. Standard of Review
       “We review orders imposing sanctions for abuse of discretion. [Citation.] The
trial court must exercise its discretion in a ‘reasonable manner with one of the statutorily
authorized purposes in mind and must be guided by existing legal standards.’ [Citation.]
A mere difference of opinion between the appellate and trial courts is insufficient to
warrant reversal. [Citation.] Questions of law, on the other hand, are subject to de novo
review. [Citation.] When a trial court relies on a statute as authority to award sanctions,

                                              7
we review the interpretation of the statute de novo. [Citation.]” (Hooper, supra, 40
Cal.App.5th at pp. 691-692.)
       B. Principles of Statutory Construction
       “In analyzing the scope of . . . section 177.5, ‘[w]ell-established rules of statutory
construction require us to ascertain the intent of the enacting legislative body so that we
may adopt the construction that best effectuates the purpose of the law.’ [Citation.] ‘ “In
determining such intent, a court must look first to the words of the statute themselves,
giving to the language its usual, ordinary import and according significance, if possible,
to every word, phrase and sentence in pursuance of the legislative purpose. A
construction making some words surplusage is to be avoided. The words of the statute
must be construed in context, keeping in mind the statutory purpose . . . .” ’ [Citation.]
Our goal is to ‘ “ ‘select the construction that comports most closely with the apparent
intent of the Legislature, with a view to promoting rather than defeating the general
purpose of the statute, and avoid an interpretation that would lead to absurd
consequences.’ ” ’ ” (Kareem A., supra, 46 Cal.App.5th at p. 71.)
       “ ‘The statute’s plain meaning controls the court’s interpretation unless its words
are ambiguous.’ [Citations.]” (Imperial Merchant Services., Inc. v. Hunt (2009) 47
Cal.4th 381, 387-388.) “A statute is regarded as ambiguous if it is capable of two
constructions, both of which are reasonable. [Citations.]” (Hughes v. Board of
Architectural Examiners (1998) 17 Cal.4th 763, 776.) “When . . . a statute is ambiguous,
we typically consider evidence of the Legislature’s intent beyond the words of the statute.
The court may examine a variety of extrinsic aids, including the statutory scheme of
which the provision is a part, the history and background of the statute, the apparent
purpose, and any considerations of constitutionality, ‘in an attempt to ascertain the most
reasonable interpretation of the measure.’ [Citations.]” (Ibid.)
       “ ‘[I]t is the language of the statute itself that has successfully braved the
legislative gauntlet. It is that language which has been lobbied for, lobbied against,

                                               8
studied, proposed, drafted, restudied, redrafted, voted on in committee, amended,
reamended, analyzed, reanalyzed, voted on by two houses of the Legislature, sent to a
conference committee, and, after perhaps more lobbying, debate and analysis, finally
signed “into law” by the Governor. The same care and scrutiny does not befall the
committee reports, caucus analyses, authors’ statements, legislative counsel digests and
other documents which make up a statute’s “legislative history.” ’ [Citations.] Even
assuming statutory ambiguity has been identified, ‘[w]e rely on the legislative history of
an ambiguous statute as dispositive only when that history is itself unambiguous.’
[Citations.]” (Siskiyou County Farm Bureau v. Department of Fish & Wildlife (2015)
237 Cal.App.4th 411, 439-440, as modified on denial of reh’g (June 26, 2015).)
       C. Plain Language of Section 177.5
       As it did in Hooper and Kareem A., the Department relies on Vidrio v. Hernandez
(2009) 172 Cal.App.4th 1443 to support its argument that the plain language of section
177.5 limits the trial court’s authority to impose sanctions to witnesses, parties, and
parties’ attorneys. Vidrio involved an underlying lawsuit between an insured and an
injured third party. The appellate court concluded the insured’s insurer--not a party to the
lawsuit--could not be sanctioned under section 177.5 for its purported failure to
participate in good faith in a mandatory settlement conference. The court based its
decision on three grounds. First, section 177.5 empowers a court to impose monetary
sanctions for violation of a lawful court order without good cause, and the insurer did not
violate a court order in that case. (Vidrio, at p. 1455.) Second, the court quoted section
177.5 and concluded without any analysis the nonparty insurer was not a “person” subject
to sanctions under section 177.5 because it was not “ ‘a witness, a party, a party’s
attorney, or both.’ ” (Vidrio, at p. 1455.) Third, the court concluded the trial court
improperly imposed sanctions both as in excess of the maximum $1,500 and by imposing
a monetary sanction payable to plaintiff’s counsel. (Ibid.)



                                              9
       Both Hooper, supra, 40 Cal.App.5th 685, and Kareem A., supra, 46 Cal.App.5th
58 disagreed with Vidrio. Each opinion first recognized that unlike the insurer in Vidrio,
the Department violated court orders. (Hooper, at p. 692; Kareem A., at p. 71.) Both
opinions also disagreed with Vidrio’s conclusion that section 177.5 only authorizes
sanctions against the specific categories of “person[s]” listed in the statute, noting that
Vidrio did not analyze the statute’s use of the word “includes” or its legislative history
and purpose. (Hooper, at pp. 692-693; Kareem A., at p. 72.) The Department contends
Vidrio’s complete lack of analysis is a “feature, not a bug,” because it demonstrates the
statute’s language is clear, unambiguous, and restrictive. But it is not clear to us that
Vidrio concluded the statutory language unambiguously established an exhaustive list of
persons allowed to be sanctioned under the statute. The Vidrio court did not explicitly
reach this conclusion and did not support its conclusory explanation that the insurer was
not a “person” with any analysis.
       Even assuming Vidrio is properly read to reach and support such a conclusion, we
disagree, for reasons we now explain.
       At the outset, we agree with Kareem A. and Hooper that the plain language of
section 177.5, that a person “includes a witness, a party, a party’s attorney, or both,”
could be read to provide a non-exhaustive list of persons who may be sanctioned under
the statute. Like Kareem A., we begin “by noting that our Supreme Court has held that
‘the word “including” in a statute is “ordinarily a term of enlargement rather than
limitation.” ’ ” (Kareem A. , supra, 46 Cal.App.5th at p. 72; Hooper, supra, 40
Cal.App.5th at p. 692 [“[§] 177.5 merely states that the term ‘includes’ a witness, a party,
a party’s attorney, or both, indicating that the subsequent examples provide guidance as
to who may be considered ‘a person’ ”].) “The word ‘includes’ ” for purposes of
statutory construction “is not synonymous with ‘means’ or ‘constitutes.” (Persky v.
Bushey (2018) 21 Cal.App.5th 810, 825.) “[W]here the word ‘include’ is used to refer to
specified items, it may be expanded to cover other items. [Citation.]” (Rea v. Blue

                                              10
Shield of California (2014) 226 Cal.App.4th 1209, 1227 (Rea), as modified on denial of
reh’g (July 9, 2014).)3
       Not only are the terms “including” or “includes” typically words of enlargement
(see Rea, supra, 226 Cal.App.4th at p. 1228 [“Both ‘includes’ and ‘including’ are words
of enlargement”]), but “[b]y its terms, the statute does not purport to exclude any entity
not specifically listed—as it would, for example, if it stated that the term ‘person’ is
‘defined as,’ ‘means,’ or ‘includes only’ a witness, a party, a party’s attorney, or both.”
(Hooper, supra, 40 Cal.App.5th at pp. 692-693.) Additionally, had the Legislature
intended to establish an exhaustive list of “person[s]” the court may sanction under the
statute, it could have easily dispensed with the word “person” altogether and drafted the
first sentence of the statute to read: “A judicial officer shall have the power to impose
reasonable money sanctions . . . for any violation of a lawful court order by a person
witness, a party, a party’s attorney, or both, done without good cause or substantial
justification.” Accordingly, we agree with Hooper and Kareem A. that it is reasonable to
construe the word “person” in section 177.5 in terms of a non-exhaustive list of
categories of persons the court may sanction under the statute.
       However, we recognize that the term “includes” is not necessarily a term of
enlargement in all instances. Whether the term “includes” encompasses things not
specified in the statute is a question of legislative intent. (Hassan v. Mercy American




3  We observe that section 17, subdivision (b) provides: “As used in this code, the
following words have the following meanings, unless otherwise apparent from the
context: [¶] . . . [¶] (6) ‘Person’ includes a corporation as well as a natural person.” The
term “includes” in section 17 is ordinarily a term of enlargement and has been interpreted
broadly. (See People v. Western Air Lines, Inc. (1954) 42 Cal.2d 621, 639; Oil Workers
Intl. Union v. Superior Court (1951) 103 Cal.App.2d 512, 570-571 [unincorporated
association in a person].)

                                             11
River Hospital (2003) 31 Cal.4th 709, 717.) Accordingly, we analyze the statute’s
legislative history to determine its intent and purpose.4
       D. Legislative History
       At the Department’s request, we have taken judicial notice of numerous
documents of section 177.5’s legislative history. The original draft of Assembly Bill No.
3573 (1981-1982 Reg. Sess.) amended section 177 to include what would later become
section 177.5 (added by Stats. 1982, ch. 1564, § 1). When it was introduced, the bill was
described in part as follows: “This bill would expressly authorize judges to impose
money sanctions payable to the county for specified acts which unreasonably or
unlawfully interfere with the proceedings or processes of the court.” (Legis. Counsel’s
Dig., Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as introduced Mar. 15, 1982.) The
bill as introduced read in part: “To impose money sanctions, notwithstanding any other
provision of law, payable to the county in which the judicial officer is located or to a
party for acts by a person involved in any proceeding which unreasonably or unlawfully
interferes with the proceedings or processes of the court. Person includes, but is not
limited to, a party, a party’s attorney, or both.” (Id., § 1, italics added.)


4  The Department contends the rule of construction known as ejusdem generis supports
its position that the list of persons subject to sanctions is presumed to be exhaustive. It
does not. According to that rule, “ ‘where general words follow the enumeration of
particular classes of persons or things, the general words will be construed as applicable
only to persons or things of the same general nature or class as those enumerated. The
rule is based on the obvious reason that if the Legislature had intended the general words
to be used in their unrestricted sense, it would not have mentioned the particular things or
classes of things which would in that event become mere surplusage.’ [Citations.]”
(Sears, Roebuck & Co. v. San Diego County Dist. Council of Carpenters (1979) 25
Cal.3d 317, 331, fn. 10.) But the rule does not require that the general word is expressly
limited to the enumerated list; rather, the rule only requires that any unenumerated person
be “ ‘ “ ‘of the same kind’ ” ’ ” as the enumerated persons. (People v. Arias (2008) 45
Cal.4th 169, 180.) Accordingly, the doctrine of ejusdem generis supports only the
position that “persons” in section 177.5 is limited to the “same kind” of persons listed in
the statute.

                                               12
       The Legislature amended the bill’s definition of “person” to read: “For the
purposes of this section, the term ‘person’ includes a witness, a party, a party’s attorney,
or both.” (Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended May 3, 1982.) The
change appeared to result from the Legislature’s concern that the definition of “person”
as defined by the bill “could include people not directly involved in a specific action (e.g.
reporters, demonstrators or courtroom observers).” (Assem. Com. on Judiciary, Analysis
of Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended Apr. 21, 1982, p. 3.) The
Legislature suggested that the bill “be limited to people directly involved in a proceeding
before the court (e.g., parties, attorney’s [sic], witnesses, jurors).” (Ibid.)
       The bill’s purpose was stated in various documents throughout the legislative
process. The Assembly Committee on the Judiciary described the bill’s intent as “to
broaden the authority of judges to impose money sanctions against persons whose acts
interfere with court proceedings and processes.” (Assem. Com. on Judiciary, Analysis of
Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended Apr. 21, 1982, p. 1.)
       The Assembly Committee on the Judiciary described the bill: “This bill would
add to the statutorily recognized powers of judicial officers by authorizing judges to
impose money sanctions not to exceed $1,500 against a party, a party’s attorney or a
witness for violation of a lawful court order. The money would be payable to the county
or a party. Sanctions would not be imposed if good cause for the violation was shown. A
notice and hearing would be required prior to the sanctions being imposed.” (Assem.
Com. on Judiciary, Analysis of Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended
Apr. 21, 1982, p. 1.) Staff comments provided the purpose of the bill according to the
Los Angeles Superior Court, the source of the bill: “existing law is inadequate in
affording judges the authority to ensure the orderly and efficient operation of the courts.
The source suggests that contempt proceedings are often too cumbersome, costly and
time consuming to prevent parties and their attorneys from using unreasonable tactics
aimed at delay. Further, the source argues that without the specific statutory authority to

                                               13
impose the money sanctions provided by this bill, judges will continue to be at a loss to
implement innovative methods (e.g., structured pre-trial conference) designed to reduce
delay and reduce backlogs.” (Assem. Com. on Judiciary, Analysis of Assem. Bill No.
3573 (1981-1982 Reg. Sess.) as amended Apr. 21, 1982, p. 1.)
       The Senate Committee on the Judiciary described the purpose of the bill in part:
“The purpose of the bill is to broaden the types of misbehavior that a court may punish,
increase the amount of the sanction that may be imposed, and provide for limited
indemnification of parties for losses due to the misbehavior of their opponents.” (Sen.
Com. on Judiciary, Analysis on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as
amended May 3, 1982, p. 2.) A comment in the committee’s analysis described the scope
of the sanctions in part: “The bill would authorize judges in both criminal and civil
cases, to fine a party, his attorney, or a witness up to $1,500 for violating a lawful court
order whether or not the violation occurred in or out of court.” (Sen. Com. on Judiciary,
com. on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as amended May 3, 1982, p. 2.) A
similar description in the enrolled bill report to the Governor described the bill as
allowing the court to impose sanctions “for any violation of a lawful order by a witness,
party, or party’s attorney.” (Dept. of Finance, Enrolled Bill Rep. on Assem. Bill No.
3573 (1981-1982 Reg. Sess.) as amended Aug. 11, 1982.)
       The Legislative Digest summarized the bill: “Existing statutory law authorizes
trial courts to order a party or the party’s attorney to pay any reasonable expenses
incurred by another party as a result of tactics or actions not based on good faith which
are frivolous or which cause unnecessary delay. [¶] This bill, in addition, would
authorize a judicial officer to impose money sanctions, not exceeding $1,500 and upon
notice and an opportunity to be heard, for any violation of a lawful court order by a
witness, a party, or a party’s attorney.” (Legis. Counsel’s Dig., Assem. Bill No. 3573
(1981-1982 Reg. Sess.) Stats. 1982, Summary Dig., p. 583.)



                                              14
       E. Analysis
       The Department contends the Legislature’s decision to amend the definition of
“person” by deleting “but not limited to” after “including” and adding “witness” to the
definition of “person” conclusively demonstrates the Legislature’s intent to create an
exhaustive, rather than exemplary, list of persons subject to sanctions under section
177.5. This argument was rejected in Hooper, supra, 40 Cal.App.5th at page 693, and
Kareem A., supra, 46 Cal.App.5th at page 73. In Hooper the court characterized the
deleted “but is not limited to” language as “seemingly redundant” and noted the
Legislature did not specify the reason for deleting those words. (Hooper, supra, 40
Cal.App.5th at p. 693.) The court observed the Legislature was concerned that such a
broadly worded statute would allow sanctions against “ ‘people not directly involved’ in
an action, such as ‘reporters, demonstrators, or courtroom observers.’ ” (Ibid., quoting
Assem. Com. on Judiciary, Rep. on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as
amended Apr. 29, 1982.) The court concluded, “in light of [the Department’s] statutory
obligation in the criminal justice process relating to IST defendants, [the Department]
resembles a party far more than it resembles one ‘not directly involved’ in an action, such
as a reporter, demonstrator, or courtroom observer. Indeed, because Penal Code section
1367 bars courts from trying and sentencing IST defendants, [the Department’s]
provision of timely treatment plays an essential auxiliary role in the proper functioning of
the criminal justice system.” (Ibid.)
       The court in Kareem A. similarly recognized the amendments to the definition of
“person” reflected the Legislature’s concern that the bill as written would allow the court
to sanction courtroom attendees not involved in the proceedings, as opposed to courtroom
participants directly involved in the proceedings before the court. (Kareem A., supra, 46
Cal.App.5th at p. 73, citing Assem. Com. on Judiciary, Rep. on Assem. Bill No. 3573
(1981-1982 Reg. Sess.) as introduced Mar. 15, 1982.) The court concluded: “The
Legislature’s intent was accordingly to allow judicial officers the ability to sanction

                                             15
‘people directly involved in a proceeding before the court.’ (Assem. Com. on Judiciary,
Rep. on Assem. Bill No. 3573 (1981-1982 Reg. Sess.) as introduced Mar. 15, 1982.) The
fact that a person before the court does not fit squarely into the definition of a party, a
party’s attorney, or a witness does not exclude them from being a person directly
involved in a proceeding. Had the Legislature wanted to limit ‘person’ to only those
three categories, it would have omitted the word ‘includes’ altogether.” (Ibid.)
       The Department contends we should not credit these authorities because they were
wrongly decided. It contends Hooper failed to sufficiently articulate its reasoning,
incorrectly expanded the scope of the court’s ability to impose sanctions without
establishing the limits to that authority, and incorrectly concluded “but is not limited to”
is redundant to “includes.” Similarly, the Department asserts the court in Kareem A.
failed to meaningfully analyze the legislative purpose of deleting “but is not limited to”
and adding “witness” to the definition of “person”; it contends the amendment
conclusively demonstrated the Legislature’s intent to create an exhaustive list.
       At the outset, we agree with Hooper and Kareem A. that the Legislature’s purpose
was to allow judicial officers to sanction persons directly involved in a proceeding before
the court for purposes of reducing delays and backlogs. (Hooper, supra, 40 Cal.App.5th
at p. 693; Kareem A., supra, 46 Cal.App.5th at p. 73.) Citing concerns that the bill as
initially introduced would broadly allow courts to impose sanctions on persons not
directly involved in the proceedings--specifically reporters, demonstrators, and courtroom
observers--the Legislature suggested limiting the scope of the bill “to people directly
involved in a proceeding before the court (e.g., parties, attorney’s [sic], witnesses,
jurors).” (Assem. Com. on Judiciary, Analysis of Assem. Bill No. 3573 (1981-1982 Reg.
Sess.) as amended Apr. 21, 1982, p. 3.)
       We do not agree with the Department that the Legislature’s decision to delete “but
not limited to” and to add “witness” unambiguously establish a clear intent to create an
exhaustive list of persons subject to sanctions including only parties, parties’ attorneys,

                                              16
and witnesses. First and as evidenced here, limiting the categories of persons subject to
sanctions to only parties, parties’ attorneys, and witnesses runs counter to the intent of the
bill, which was to allow the court to impose sanctions on those persons directly involved
in, and a necessary component of, the proceeding. Penal Code section 1370 requires the
Department to produce a 90-day report designed to keep IST cases moving toward
resolution. Recurring delays in admitting IST defendants resulting in the Department’s
repeated failure to timely produce 90-day reports results in the very delays and backlogs
that led to the need for the ability conferred by section 177.5 for the trial court to impose
sanctions and thereby encourage compliance with its orders as necessary for the orderly
administration of justice. An interpretation of the statute excluding categories of persons
whose involvement in the court proceeding is mandated by statute--such as a government
agency with the statutory responsibility to receive the defendant and produce a report as
to the defendant’s mental health within a statutorily required timeframe--runs counter to
the purpose of the statute.
       Second, the concern raised by the Legislature, which led to the amendment to the
bill, does not demonstrate a legislative intent to create an exhaustive list. Rather, the
Legislature’s stated concern suggested narrowing the scope of the bill to “people directly
involved in a proceeding before the court (e.g., parties, attorney’s [sic], witnesses,
jurors).” (Assem. Com. on Judiciary, Analysis of Assem. Bill No. 3573 (1981-1982 Reg.
Sess.) as amended Apr. 21, 1982, p. 3.) The list of persons listed by the Legislature--
parties, parties’ attorneys, witnesses, and jurors--was provided as examples of the types
of persons directly involved in a proceeding before the court, rather than as an exhaustive
list of those persons. (See, e.g., Aljabban v. Fontana Indoor Swap Meet, Inc. (2020) 54
Cal.App.5th 482, 499 [“e.g.” means “For example,” while “i.e.” “commonly indicates a
clarification of a preceding term, not an example”].) The Legislature could have
suggested narrowing the scope of the bill to an exhaustive list, but it did not do so.



                                             17
       Third, the amendment to the bill does not conclusively demonstrate an intent to
narrow the scope of the bill to only those categories of persons listed. As recognized by
Kareem A., had the Legislature intended to create an exhaustive list, it could have easily
done so with greater clarity in one of several ways, including (but not limited to):
(1) specifying that “person” “includes only witnesses, parties, parties’ attorneys, or both”;
(2) dispensing with “includes” in the sentence describing “person” and instead defining
“person” as “witnesses, parties, or parties’ attorneys”; or (3) replacing “person” in the
statute with “witnesses, parties, or parties’ attorneys.” (See Kareem A., supra, 46
Cal.App.5th at p. 73.) Any of those actions would have clarified that the list of persons
constituted an exhaustive list. In the absence of language clarifying that the list is
exhaustive, we do not construe the amendments as creating an exhaustive list that would
exclude entities seemingly falling well within the overarching purpose of the statute, such
as the Department in this case.
       Finally, we disagree with the Department’s contention that adding “witness” to the
list of persons would have been unnecessary if the list were simply intended to include all
those “directly involved in a proceeding.” As we have discussed, the Legislature sought
to distinguish between those persons who were necessarily part of the actual proceedings
ongoing before the court, such as witnesses, parties, and parties’ attorneys, and those not
involved or ancillary to the actual proceeding, including demonstrators, reporters, and
courtroom observers. Had the statute only listed parties and parties’ attorneys, the rule of
construction ejusdem generis may have led courts to construe the statute as only
extending to litigants. By including “witness” in the list, the Legislature clarified that the
list extended to all persons directly before the court, whose presence, and participation,
and cooperation was necessary to conduct the proceedings in the case before it.
       The Department argues the Hooper court did not fully define the scope of persons
subject to sanctions under the statute. But it did not need to do so; nor do we. “We need
not define how broadly . . . section 177.5 sweeps beyond witnesses, parties, and parties’

                                             18
counsel in other factual contexts or statutory regimes not before us, and decline to do so.”
(Kareem A., supra, 46 Cal.App.5th at p. 74.) We agree with Hooper and Kareem A. that
the Department is more like a party than an observer in the IST proceedings at issue here;
its necessary role in evaluating referred defendants and ensuring their cases resolve in a
timely fashion is not at all comparable to the roles of reporters, demonstrators, or
courtroom observers. (Hooper, supra, 40 Cal.App.5th at p. 693, Kareem A., supra, 46
Cal.App.5th at p. 74.) The Department has a statutory duty to admit IST defendants,
administer treatment, and report to the trial court on the results of that treatment before
those cases can proceed. (Pen. Code, § 1370, subd. (a)(B)(i); Kareem A., at p. 74.) As
an entity subject to a court order with such a critical set of statutory obligations, we agree
that in IST cases the Department is directly involved in the IST proceeding before the
court such that it qualifies as a “person” pursuant to section 177.5.
       Moreover, the sanctions here were imposed consistent with the purposes of the
statute, which include punishing and deterring violations of lawful court orders (In re
Woodham (2001) 95 Cal.App.4th 438, 443-444) and compensating the judicial system for
the cost of unnecessary hearings (Moyal v. Lanphear (1989) 208 Cal.App.3d 491, 499).
Systematic delays in criminal cases of IST defendants resulting from the Department’s
failure to timely admit, treat, and report on those defendants is the type of delay
contributing to backlogs of criminal calendars. We disagree with the Department that it
is exempt from sanctions under section 177.5 simply because it is not a party, a party’s
attorney, or a witness.5




5 Given this conclusion, we do not address the Department’s argument that it is not a
witness, a party, or a party’s attorney. Also, because our review is de novo, we need not
and do not address the Department’s arguments regarding the trial court’s reasoning.

                                              19
                                               II
                            Department’s Good Cause Showing
       “Section 177.5 requires only that a court find the person violated the order
‘without good cause or substantial justification.’ This does not require ‘a willful
violation, but merely one committed . . . without a valid excuse.’ [Citations.]” (Kareem
A., supra, 46 Cal.App.5th at p. 78.) The Department contends the trial court abused its
discretion in imposing sanctions because there was good cause or substantial justification
for its failure to comply with the court’s admission deadlines. It raises two arguments:
(1) it could not have complied with the admission deadlines without harm to IST
defendants from other counties; and (2) it has been working diligently with other
stakeholders to attempt to resolve the waitlist problem but has been unable to do so. We
do not agree that the trial court abused its discretion.
       “We review orders imposing sanctions for abuse of discretion. [Citation.] The
trial court must exercise its discretion in a ‘reasonable manner with one of the statutorily
authorized purposes in mind and must be guided by existing legal standards.’ [Citation.]
A mere difference of opinion between the appellate and trial courts is insufficient to
warrant reversal. [Citation.]” (Hooper, supra, 40 Cal.App.5th at pp. 691-692.) “ ‘An
appellate tribunal is not authorized to substitute its judgment for that of the trial judge.
[Citation.] A trial court’s exercise of discretion will not be disturbed unless it appears
that the resulting injury is sufficiently grave to manifest a miscarriage of justice.
[Citation.] In other words, discretion is abused only if the court exceeds the bounds of
reason, all of the circumstances being considered.’ [Citation.]” (In re Woodham, supra,
95 Cal.App.4th at p. 443.) The Department has the burden to establish an abuse of
discretion. (Trailmobile, Inc. v. Superior Court (1989) 210 Cal.App.3d 1451, 1455.)
       The trial court rejected each of the Department’s arguments in its omnibus order
imposing sanctions. The court explained in the introduction to the order: “Lengthy wait
times are not new. The Court has previously found the Department in contempt on

                                              20
multiple occasions and sanctioned the Department for failing to timely admit defendants
to a state hospital for competency restoration treatment. The responsibility to fix the
problem falls squarely on the shoulders of the Department. The Court is convinced that
none of the collaborative efforts over the past several years have given the Department
sufficient incentive to carry out that responsibility, and the problem has not been fixed.
The Department continues to violate the Court’s orders in a large number of cases each
year.” 6
       The trial court recognized that the Department is an agency of the State of
California, not an isolated entity, and any lack of resources is due to a deliberate
budgetary decision by the State. The court “reject[ed] the notion that the State can
repeatedly violate the due process rights of the mentally ill by denying the responsible
agency adequate resources necessary to comply with Penal Code [s]ection 1370; and to
then subsequently claim that the agency’s inability to meet the need constitutes good
cause.”
       The trial court also rejected the Department’s argument that its efforts to solve the
waitlist problem constituted good cause or substantial justification. The court found: “It
goes without saying that the ongoing efforts by the Department do not help the
individuals whose due process rights have already been violated. The Court further notes
that after five years of holding hearings on the issue the delays in admission are only
slightly better today than they were when this Court started hearings. In no way has any
improvement been sufficient to indicate that the need for the orders, or their enforcement,
has been eliminated. The Department touts improvements but the fact remains that as of
the date of this order most defendants are waiting well beyond the 60 day order (from the



6 We note that our colleagues observed in Kareem A., supra, 46 Cal.App.5th at page 79,
that the Department “has had over a decade to evolve in order to meet the rising demand
of IST beds, and yet the IST waitlist has continued to grow.”

                                             21
providing of the packet); and do not have a meaningful report within the time period
mandated by Penal Code [s]ection 1370. The Department continues to violate nearly
every 60-day admit-by order set by the Court, and Penal Code [s]ection 1370, by a
considerable margin.”
       The Department does not contend the trial court failed to consider its arguments,
that it considered improper evidence, that its findings do not reflect the evidence
presented, or that it applied an incorrect legal standard (aside from the court’s conclusion
it could impose sanctions against the Department under § 177.5, as discussed ante).
Rather, the Department raises the same arguments on appeal that it did at the trial court,
and it simply asks us to disagree with the trial court. But as we have explained, even if
we were to disagree with the trial court’s findings, which the Department provides no
reason for us to do, a mere difference of opinion is not enough to warrant reversal.
(Hooper, supra, 40 Cal.App.5th at pp. 692.) We conclude the trial court’s decision was
not an abuse of discretion.
       The Department makes two final arguments, which we reject. First, the
Department contends the sanctions order raises a separation of powers concern because
the order directs an executive agency to transfer funds to the judicial branch in a manner
the Legislature has not authorized. As we have discussed, we disagree the sanctions
order was not authorized by the Legislature. Additionally, the authority cited by the
Department, California School Bds. Assn. v. State of California (2011) 192 Cal.App.4th
770, is inapposite. That case held separation of powers “forbids the judiciary from
issuing writs that direct the Legislature to take specific action, including to appropriate
funds.” (Id at p. 799.) That is not what occurred here. Moreover, courts have held that a
public agency may be sanctioned under section 177.5 (see, e.g., People v. Tabb (1991)
228 Cal.App.3d 1300, 1312 [deputy public defender could be sanctioned under § 177.5]),
which undermines the Department’s argument.



                                             22
       Second, the Department contends (without citing any authority) the trial court’s
order is counterproductive because the funds used to pay the sanctions order could
instead be directed towards providing care and services to individuals with mental illness.
That may be so, but given the unchallenged findings of the trial court concerning the
longstanding nature of this issue, the absence of substantial reduction in wait times during
the years the trial court has been presiding over litigation concerning this issue, and the
importance of the rights at stake, the trial court did not abuse its discretion in determining
that the Department’s insufficient efforts to address the waitlist problem did not
constitute good cause or substantial justification for its repeated violation of a court order.
                                      DISPOSITION
       The sanctions orders are affirmed. Costs on appeal are awarded to the
respondents. (Cal. Rules of Court, rule 8.278(a) & (b).)




                                                         /s/
                                                   Duarte, J.



We concur:




      /s/
Blease, Acting P. J.




     /s/
Mauro, J.



                                              23